Citation Nr: 1828889	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  11-09 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include cervical spondylosis and degenerative disc disease (cervical spine disability).

2.  Entitlement to service connection for right ulnar neuropathy.

3.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include bipolar disorder and substance abuse (acquired psychiatric disorder).

5.  Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Mark R. Lippman

ATTORNEY FOR THE BOARD

J. Lee, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from July 1974 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In May 2014, the Boarded remanded the claims to afford the Veteran an opportunity to have his attorney representative present evidence and argument at a hearing before the undersigned.  In July 2015, the hearing was held before the undersigned.  A transcript of the hearing has been associated with the record.

In December 2015, the Board issued a decision, in part, denying the Veteran's claim of entitlement to service connection for cervical spine disability and right ulnar neuropathy.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2017 Memorandum Decision, the Court vacated the Board's December 2015 decision and remanded the matter to the Board for further proceedings consistent with the Court's decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In a December 2015 decision, the Board denied service connection for a cervical spine disability and right ulnar neuropathy claims.  In April 2017, the Court vacated the Board's December 2015 denial and remanded the issue.  The Court held that the Veteran had not been given proper assistance in obtaining medical files that could be beneficial and relevant to his case.

The record is currently incomplete. The AOJ must attempt to obtain treatment records from the San Fernando Valley VA hospital, Loma Linda VA, and the facility "across the street" from the Los Angeles VA medical center in Brentwood, California, as referred to by the Veteran, if such facility is able to be identified.  In a February 2011 letter, the Veteran wrote that he had undergone treatment at these facilities for his cervical spine disability and right ulnar neuropathy.  In a November 2012 Statement in Support of Claim, the Veteran specified that he had gone to the San Fernando VA hospital irregularly, around two to three times.  As noted in the Court's decision, no efforts have been made to obtain these medical records.  VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159(c) (2017).  The duty in obtaining records from a Federal department or agency will end only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2) (2017).  Therefore, on remand, the AOJ must attempt to retrieve these records.

Additionally, it appears that the Veteran is no longer in prison as of January 2018; further inquiry must be made as to whether he is currently receiving psychiatric treatment.

Finally, the issue of entitlement to non-service connected pension benefits is intertwined with the pending claims for entitlement to service connection. See 38 U.S.C. § 1521(j)(2) (West 2012).  The claim for pension, therefore, is remanded and a final decision on this matter will be issued when the claims for entitlement to service connection are resolved.
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities both during and since his release from prison.  

2.  Obtain VA treatment records from the San Fernando Valley VA hospital; Loma Linda VA; and to the extent possible, the facility "across the street from" the Los Angeles VA medical center in Brentwood, California, if such facility is able to be identified.

3.  Readjudicate the appeal.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

